Order, Supreme Court, New York County (Stuart C. Cohen, J.), entered June 18, 1992, which, inter alia, denied defendant-appellant’s motion for summary judgment, unanimously affirmed, with costs.
We agree with the IAS Court that defendant-appellant’s letter stating that plaintiffs’ monies would be held in a special account pending formation of a limited partnership and consent of the Attorney-General to an exemption from filing sufficed to raise an issue of fact as to whether defendant undertook escrow obligations with respect to the funds he solicited from plaintiffs for his brother’s real estate venture (see, Grinblat v Taubenblat, 107 AD2d 735, 736). Concur— Sullivan, J. P., Milonas, Ellerin and Wallach, JJ.